Citation Nr: 0023074	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-00 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received, and if 
so, whether the veteran is entitled to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel






INTRODUCTION

The veteran had active naval service from September 1944 to 
July 1946.  

In February 1984, the Department of Veterans Affairs (VA) 
Phoenix Regional Office (RO) denied the veteran's claim of 
service connection for bilateral hearing loss.  He was 
informed of the decision and did not file a timely appeal.  
This matter is at the Board of Veterans' Appeals (Board) from 
an April 1998 decision by the RO which denied a reopening of 
the veteran's claim on the ground that new and material 
evidence had not been submitted.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss was last denied by the RO in 
February 1984; he was notified of the decision, but he did 
not file a timely appeal.

2.  Since the February 1984 decision, new evidence bearing 
directly and substantially on his claim has been furnished.  

3.  There is no competent evidence which causally links the 
current diagnosis of bilateral hearing loss to the veteran's 
period of active service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the February 1984 RO decision is 
new and material, and the veteran's claim of service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  The claim of service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service personnel records show that the veteran served aboard 
the U.S.S. Dobler during World War II.  Service medical 
records are negative for any clinical finding related to 
hearing loss, and they do not indicate that he sustained 
hearing loss during service.  His hearing was 15/15, 
bilaterally, on service entrance medical examination 
conducted in September 1944.  Whispered voice testing 
performed at the time of his service separation medical 
examination in July 1946 was 15/15, bilaterally.  No disease 
or defect related to his ears or hearing was noted on the 
service separation examination.  

The veteran filed the initial claim of service connection for 
bilateral hearing loss in January 1973.  Essentially, he 
contended that he suffered acoustic trauma during service 
when a shell burst prematurely while he was loading 
ammunition during gunnery practice aboard ship.  He stated 
that he was treated for acoustic trauma by a petty officer 
who served as the ship's pharmacist and physician.  He also 
reported that he was treated for acoustic trauma at Brooklyn 
Navy Yard Hospital.

In February 1973, the RO requested the National Personnel 
Records Center (NPRC) to forward all service medical records 
pertaining to the veteran.  The record shows that the NPRC 
forwarded all available requested records to the RO in March 
1973.  The record does not reflect that there are any 
outstanding service personnel or medical records that have 
not been obtained.  In correspondence dated in April 1973, 
the RO notified the veteran that the service medical records 
did not show hearing loss that was incurred in or aggravated 
by his military service. 

The veteran filed a second claim of service connection for 
bilateral hearing loss in December 1983.  The RO reopened the 
veteran's claim in light of VA outpatient records, reflecting 
treatment he received between December 1983 and January 1984, 
which were negative for clinical finding related to his ears 
or hearing.  

By February 1984 rating decision, the RO denied service 
connection for bilateral hearing loss, as the additional 
evidence did not show that bilateral hearing loss was related 
to service, nor did it show a continuity of symptoms dating 
back to the veteran's separation from service.  He was so 
notified of that decision, but did not file a timely appeal.

Additional VA outpatient records reflect that he complained 
in January 1984 of hearing loss due to a "war injury."  The 
veteran was afforded VA audiological examination in April 
1984.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
55
65
75
80
LEFT
35
55
65
70
80

Speech audiometry revealed speech recognition ability of 84 
percent correct in the right ear and of 86 percent correct in 
the left ear.  Intertest consistency was fair in both ears.  
The diagnosis was moderate sensorineural hear loss, 
bilaterally.

In May 1985, the veteran requested the RO to reopen his claim 
of service connection for hearing loss.  A VA outpatient 
progress note dated in April 1985 reflects complaints of a 
left ear ache, left ear hearing loss, and nighttime drainage 
that had persisted since service.  The diagnosis was left ear 
hearing loss.  On VA outpatient consultation in May 1985, the 
veteran gave a subjective history of noise exposure in 
service, and complained of persistent left ear pain of 
service origin. 

On VA audiological examination in June 1985, the veteran 
reiterated that a shell had exploded near his left ear, and 
he complained of periodic tinnitus.  Hearing tests were 
performed, the results of which were inconsistent and 
unreliable, according to the VA audiologist, because the 
veteran displayed exaggerated voluntary thresholds and 
inconsistent responses.  The audiological test was 
discontinued at that time due to the veteran's report of 
discomfort and headache as a result of the test.

By rating decision in March 1986, the RO denied reopening the 
veteran's claim, holding that new and material evidence had 
not been submitted to reconsider the prior denial of service 
connection for bilateral hearing loss.

In September 1997, the veteran submitted another request that 
the RO reopen his hearing loss claim.  He was informed that 
he needed to submit new and material evidence showing that 
his hearing loss was incurred in or aggravated by service.  
The claims file reflects that he did not respond by 
submitting additional evidence.

By April 1998 rating decision, the RO noted that "to justify 
a reopening of a claim on the basis of new and material 
evidence, there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  As the veteran 
had not responded by submitting "new and material" 
evidence, the RO denied reopening his claim.  In November 
1998, the veteran appealed that decision.

Legal Criteria and Analysis

A.  New and Material Evidence 

As noted above, the veteran's claim of entitlement to service 
connection for bilateral hearing loss was last denied in 
February 1984.  The veteran was properly notified of that 
determination, and he did not appeal.  As such, the February 
1984 decision became final pursuant to applicable VA law and 
regulations in effect on that date.  38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. § 19.153 (1983). 

However, despite the finality of a final decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or obtained with respect 
to the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The Board notes that in the RO's April 1998 decision, and in 
a November 1998 statement of the case, the veteran was 
provided with both the definition of "new and material 
evidence" from Colvin v. Derwinski, 1 Vet. App. 177 (1991).  
The articulated basis for the RO determination as to whether 
the veteran had submitted "new and material evidence" was 
based on the Colvin standard of whether the new evidence 
would provide a reasonable possibility of changing the 
outcome since overruled by the Court of Appeals for the 
Federal Circuit in Hodge v. West, 115 F.3d 1356, 1363 (Fed. 
Cir. 1998).  The Federal Circuit in Hodge indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Notably, the RO applied the Hodge standard when 
it issued a supplemental statement of the case in December 
1999.

In Elkins v. West, 12 Vet. App. 209 (1999), the U.S. Court of 
Appeals for Veterans Claims (the Court) announced post-Hodge 
a three-step analysis to apply in determining whether to 
reopen previously and finally denied claims.  Under the 
Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
on all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  Third, if the claim is well grounded, the Board may 
then proceed to evaluate the merits of the claim but only 
after ensuring VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material, and thus any 
error arising from the application of the now invalid Colvin 
test of materiality would be harmless and a remand for 
readjudication consistent with Hodge would not be warranted.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In Evans v. Brown, 6 Vet. App. 523 (1996), the Court stressed 
that the newly presented evidence need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for that last final disallowance, i.e., whether the medical 
evidence supports a current finding of bilateral hearing 
loss, and whether medical evidence establishes a link between 
a current diagnosis and any medically demonstrated in-service 
hearing disorder.

The first task the Board must discharge under Elkins is to 
determine whether the claimant has submitted new and material 
evidence to reopen the bilateral hearing loss claim.  In this 
case, the additional evidence presented since February 1984 
includes diagnoses of bilateral hearing loss.  The Board 
finds that the additional evidence is new in that it provides 
support for the claim for service connection for bilateral 
hearing loss.  This material bears directly and substantially 
on the specific matter at issue.  Further, the evidence 
presented is significant enough that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.  Moreover, the veteran's statements to his 
medical examiners are sufficient to reopen his claim as they 
arguably contribute to a more complete picture of the 
circumstances surrounding the origin of his hearing loss.  
See Hodge, 155 F.3d at 1363.  Thus, the Board concludes that 
the additional evidence presented since the RO's February 
1984 decision is new and material, and the claim of service 
connection for bilateral hearing loss is reopened.

B.  Well-Grounded Claim 

Pursuant to Elkins, the Board must next determine whether the 
reopened claim is well grounded as to the issue on appeal, 
i.e., is it a claim which is plausible and meritorious on its 
own or capable of substantiation.  If not, the veteran's 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

A well-grounded claim generally requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

The Board is not free to judge the weight or credibility of 
the evidence at the well-groundedness stage, except to the 
extent that it may determine certain evidence to be 
inherently incredible or beyond the competence of the 
witness.  See Justus, 3 Vet. App. at 513; King (Roderick) v. 
Brown, 5 Vet. App. 19, 21 (1993); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The determination as to whether the veteran has a hearing 
loss disability for VA purposes is governed by 38 C.F.R. § 
3.385 (1999), which states that hearing loss shall be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
The Court has noted the threshold for normal hearing is 
between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).

Based on the facts of this case, the Board holds that the 
veteran has not satisfied his initial burden of submitting a 
well-grounded claim of service connection for bilateral 
hearing loss.  Although he asserted his belief that a current 
diagnosis of bilateral hearing loss is related to in-service 
acoustic trauma, such lay testimony does not constitute 
competent evidence inasmuch as opinion regarding such matters 
require medical expertise.  See Espiritu, 2 Vet. App. at 494.  
In the instant case, there are competent and current 
diagnoses of bilateral hearing loss.  However, no competent 
evidence has been received which expressly links the current 
diagnosis of bilateral hearing loss to the veteran's service.  
Medical evidence is required to establish such a 
relationship, and the veteran's assertions regarding these 
matters are not sufficient to establish a well-grounded 
claim.  Id.

As they relate to the claim of service connection for 
bilateral hearing loss, the additional medical records 
reflecting diagnosis and treatment at VA medical facilities 
simply reflect that the veteran presented with complaints 
related to hearing loss and was treated for same more than 35 
years after service.  Significantly, no medical evidence is 
of record which expressly links the current diagnosis of 
bilateral hearing loss to the veteran's service.  While 
medical records added to the file since February 1984 have 
been found to be sufficient to reopen the veteran's claim for 
bilateral hearing loss, the Board finds that these records do 
not provide the specific evidence needed in order to 
establish a well-grounded claim.

The Board is aware that in VA consultation reports dated 
between April and June 1995, it was noted that the veteran 
complained of persistent left ear pain and bilateral hearing 
loss since World War II.  Notably, this is the only evidence 
of record which alludes to the duration and/or etiology of 
the veteran's hearing disorder.  However, the Board notes 
that said VA medical records appear to be based on recitation 
of lay history by the veteran, and therefore do not 
constitute competent medical evidence that the veteran's 
current hearing loss is related to his service.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute "competent medical evidence" and cannot enjoy 
the presumption of truthfulness accorded by Justus, supra.)  
Here, the medical evidence of record does contain references 
to a lay history of in-service acoustic trauma.  However, no 
diagnosis of record has enhanced the veteran's history by an 
additional medical comment by a physician that relates the 
diagnosis of bilateral hearing loss to any in-service 
acoustic trauma.  

As noted above, because the Board finds that the veteran's 
claim of service connection for bilateral hearing loss is not 
well grounded, it follows that he cannot invoke VA's duty to 
assist in the development of his claim.  See 38 U.S.C.A. 
§ 5107(a); Morton v. West, 12 Vet. App. 477 (1999).

Finally, where the Board addresses in a decision a question 
that was not addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved these 
issues on the basis that new and material evidence to reopen 
the claims had not been submitted, whereas the Board finds 
that the veteran did not meet his burden of submitting a 
well-grounded claim.  Therefore, his claim is inherently 
implausible such that any error by the RO is harmless and he 
is not prejudiced thereby.  See Meyer v. Brown, 9 Vet. App. 
425 (1996); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


                                                            
(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for bilateral hearing loss.

Service connection for bilateral hearing loss is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

